          Case 1:19-cv-00074-TJK Document 15 Filed 12/18/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LEN SAVAGE,                         )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )  Civil Action No. 1:19-cv-74-TJK
                                     )
BUREAU OF ALCOHOL, TOBACCO,          )
FIREARMS AND EXPLOSIVES,            )
                                     )
                  Defendant.         )
____________________________________)

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties have reached a settlement in this matter. Accordingly, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through undersigned counsel, submit

this Stipulation of Dismissal of this action, and request this case be dismissed with prejudice.

Dated: December 18, 2019                           Respectfully submitted,

/s/ Stephen D. Stamboulieh                         JOSEPH H. HUNT
Stephen D. Stamboulieh                             Assistant Attorney General
Stamboulieh Law, PLLC
P.O. Box 4008                                      ELIZABETH J. SHAPIRO
Madison, MS 39130                                  Deputy Director, Federal Programs Branch
(601) 852-3440
stephen@sdslaw.us                                 /s/ Christopher M. Lynch
D.C. District Court Bar # MS0009                  CHRISTOPHER M. LYNCH
                                                  (D.C. Bar No. 1049152)
Counsel for Plaintiff                             Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20005
                                                  Phone: (202) 353-4537
                                                  Fax: (202) 616-8470
                                                  Email: christopher.m.lynch@usdoj.gov

                                                   Counsel for Defendant
